                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 DAVID LE ROY GAMBLE, JR., CYRUS
 PATRICK GLADDEN, II, DAVID JAMES                 Civil No. 16-2720 (JRT/KMM)
 JANNETTA, JERRAD WILLIAM WAILAND,
 and CLARENCE ANTONIA WASHINGTON,
 and all others similarly situated,

                               Plaintiffs,
                                             MEMORANDUM OPINION AND ORDER
 v.                                          GRANTING DEFENDANTS’ MOTION FOR
                                             SUMMARY JUDGMENT AND DENYING
 MINNESOTA STATE-OPERATED SERVICES,            PLAINTIFFS’ MOTION FOR PARTIAL
 MINNESOTA STATE INDUSTRIES,                        SUMMARY JUDGMENT
 MINNESOTA SEX OFFENDER PROGRAM,
 DEPARTMENT OF HUMAN SERVICES, THE
 STATE OF MINNESOTA, EMILY JOHNSON
 PIPER, and JODI HARPSTEAD, in her
 official capacity,

                             Defendants.




      Charlie R. Alden, GILBERT ALDEN BARBOSA PLLC, 2801 Cliff Road East, Suite
      200, Burnsville, MN 55337, for plaintiffs.

      Kathryn Iverson Landrum, MINNESOTA ATTORNEY GENERAL’S OFFICE, 445
      Minnesota Street, Suite 1100, St. Paul, MN 55101, for defendants.


      Plaintiffs, civil detainees in the Minnesota Sex Offender Program (“MSOP”) and

participants in MSOP’s Vocational Work Program (“VWP” or “Program”), initiated this

case against MSOP, claiming that the Program constitutes employment under the Fair

Labor Standards Act (“FLSA”) and MSOP improperly withholds a portion of their wages.
Defendants have filed a Motion for Summary Judgment, and Plaintiffs have filed a partial

Motion for Summary Judgment as to Defendants’ liability. Because there remains no

genuine dispute of material fact that the VWP is not employment as defined in the FLSA,

the Court will grant Defendants’ Motion and deny Plaintiffs’ Motion. Further, the Court

will deny Plaintiffs’ Motion because Defendants are immune from liability under the

Portal-to-Portal Act.

                                      BACKGROUND

I.      FACTUAL BACKGROUND

        A.    MSOP Vocational Work Program

        Plaintiffs are MSOP detainees who participate in the VWP. (Decl. Charlie Hoffman

(“1st Hoffman Decl.”) ¶ 26, Ex. 3 at 24, Oct. 5, 2020, Docket No. 272-1.) VWP participants

are paid Minnesota’s minimum wage of $10.00 per hour, but a portion of their earnings

is withheld to offset the VWP’s costs, pursuant to Minnesota Statute § 246B.06,

subdivision 6. (See Decl. Shirley Jacobson (“Jacobson Decl.”) ¶ 2, Oct. 5, 2020, Docket No.

273.)

        Placements in the Program fall under two categories: labor positions maintaining

the facilities and assignments in the Minnesota State Industry (“MSI”) shops. MSOP’s

facility in St. Peter has a horticultural program, a “warehouse and distribution” for various

government agencies, as well as wood, upholstery, and digital-print shops. (1st Decl.

Kathryn Iverson Landrum (“1st Landrum Decl.”) ¶ 2, Ex. A (“1st Hoffman Dep. Excerpts”) at


                                             -2-
46:15–20, 47:3–15, Oct. 5, 2020, Docket No. 269-1.) MSOP’s Moose Lake facility has a

sign shop, a horticultural program, and “a warehouse and distribution” for government

agencies. (1st Hoffman Dep. Excerpts at 46:25–47:15.) MSI shops do not provide goods

or services to the private sector and the cost to operate the programs exceeds sales. (1st

Hoffman Decl. ¶ 3; 2nd Decl. Charlie Hoffman (“2nd Hoffman Decl.”) ¶¶ 2–4, Oct. 26, 2020,

Docket No. 283.) MSI’s net profits “must be used for the benefit of the civilly committed

sex offenders as it relates to building education and self-sufficient skills.” Minn. Stat.

§ 246B.06, subd. 1(b).

      The VWP is not self-sufficient; taxpayer dollars fund VWP staff and detainees’

salaries, (Jacobson Decl. ¶ 4), and the Program operates at a deficit. (2nd Hoffman Decl.

¶¶ 2–4.) MSOP’s operating costs would not increase if the Program ceased to exist,

because it is expensive to operate and does not make money. (2nd Hoffman Decl. ¶ 7.)

MSOP does not rely on the VWP to maintain its facilities. For example, MSOP has

continued operating throughout the COVID-19 pandemic, despite the fact that the

number of Program placements has decreased and that MSOP also reduced its staff. (1st

Hoffman Dep. Excerpts at 216:10–21.) Plaintiffs assert that union employees have taken




                                           -3-
over their former VWP placements, but submit no admissible evidence to support their

view, and MSOP denies that any such replacement has occurred. (2nd Hoffman Decl. ¶ 8.)

      B.     Detainee Treatment and Participation in the VWP

      As of October 2020, 397 out of MSOP’s 736 detainees participated in the Program.

(1st Hoffman Decl. ¶ 4.) A detainee’s primary therapist must consider him “vocationally

ready” in order receive a placement in the VWP. (Id. ¶ 5.) MSOP’s Vocational Planning

Committee places detainees in the VWP according to their treatment needs, not their

qualifications. (Id. ¶ 8.) Enough placements are available for all detainees who want to

participate and are able to do so. (2nd Decl. Kathryn Iverson Landrum ¶ 2, Ex. A (“2nd

Hoffman Dep. Excerpts”) at 120:17–22, Oct. 26, 2020, Docket No. 282-1.) Plaintiffs

present no evidence that a vocationally-ready detainee seeking a placement has been

denied one. Detainees can be suspended but not terminated from their placements. (1st

Hoffman Decl. ¶ 18.)

      To incentivize detainee participation in sex-offender treatment, detainees become

eligible for more hours in the VWP as they progress through treatment. (See 1st Landrum

Decl. ¶ 3, Ex. B (“Herbert Dep.”) at 79:13–15, Oct. 5, 2020, Docket No. 269-1.) For

example, detainees who choose not to participate in sex-offender treatment may

participate in the Program up to 8 hours per week, while detainees in Phase III of

treatment may participate up to 30 hours per week. (1st Hoffman Decl. ¶ 26, Ex. 3 at 27,

Oct. 5, 2020, Docket No. 272-1.) Additionally, as detainees progress through treatment,


                                          -4-
their take-home pay increases. (1st Hoffman Decl. ¶ 11.) Detainees opting out of sex-

offender treatment and those in Phases I or II keep 50 percent of the Minnesota state

minimum wage, whereas detainees in Phase III keep 75 percent. (Id.)

      Detainees’ participation in the VWP is communicated to MSOP staff and is

incorporated into detainees’ sex-offender treatment plans.       (Decl. Jannine Herbert

(“Herbert Decl.”) ¶¶ 11–14, Oct. 5, 2020, Docket No. 271; 1st Landrum Decl. ¶ 7, Ex. F

(“Johnston Dep.) at 45:9–46:23, Oct. 5, 2020, Docket No. 269-1.) MSOP employees

working with the Program are considered part of the “treatment team,” and are trained

to assist detainees in their treatment goals. See Minn. R. 9515.3070. (2nd Hoffman Decl.

¶ 8; see also Herbert Dep. at 108:5–09:3; Johnston Dep. at 33:20–34:3, 39:4–9.) VWP

staff must have post-secondary education in the behavioral sciences, social work, or

nursing, or have at least 2000 hours of direct employment working with a population

similar to MSOP’s. Minn. R. 9515.3060, subp. 2(C).

      Defendants also disclosed expert witnesses who have opined that the Program is

a component of sex-offender treatment. (See 1st Landrum Decl. ¶ 10, Ex. I (“Expert

Disclosures”), Oct. 5, 2020, Docket No. 269-1.) For example, Defendants’ expert Pamela

Yates concluded that MSOP has built vocational rehabilitation services into its model and

that the VWP is intentionally integrated with the treatment provided at MSOP. (Expert

Disclosures, Ex. A at 169–70.) Nicole Hawkins, an expert witness and clinical supervisor




                                           -5-
with the Minnesota Department of Human Services, opined that vocational programming

enhances treatment within MSOP. (Expert Disclosures, Ex. B ¶¶ 1, 3–6.)

       C.     MSOP Cost of Care

      Along with treatment, Minnesota Regulations mandate that MSOP must provide

detainees a basic standard of living, which includes three meals a day, beds, bedding,

linens, and laundry services. Minn. R. 4665.1900, 4665.2000, 4665.2800, 4665.5500.

MSOP must also provide dental and optometry care for detainees, and all detainees must

apply for government-funded health insurance. (1st Decl. James Berg (“Berg Decl.”) ¶ 3,

Oct. 5, 2020, Docket No. 270.) Additionally, although not required by state regulation,

MSOP provides access to televisions, computers, a library, and a gym, recreational

options, spiritual services, and degree and certification programs. (Johnston Dep. at

65:11–19; 1st Landrum Decl. ¶ 4, Ex. C (“Mesojedec Dep.”) at 30:12-21, 49:6-19, Oct. 5,

2020, Docket No. 269-1; Berg Decl. ¶ 5.) However, detainees have testified that they

reject MSOP’s offerings in favor of purchasing their own food items, toiletries, and

clothing. (See, e.g., Aff. Charlie R. Alden ¶ 8, Ex. F at 56:14–59:14, Oct. 5, 2020, Docket

No. 259.)

       Adults in Minnesota correctional institutions, including MSOP detainees, may be

required to “pay all or a part of the cost of their board, room, clothing, medical, dental

and other correctional services.” Minn. Stat. § 243.23, subd. 2. Upon admission to MSOP,

detainees disclose personal financial information to determine whether they can afford


                                            -6-
to contribute toward their cost of care and, if so, how much. See id. § 246.51, subd. 1a.

If a detainee refuses to provide such information, the statute provides that the detainee

or their relatives are liable for the full cost of their care until sufficient information is

provided. Id.

       When a detainee is deemed able to pay, the Minnesota Department of Human

Services bills MSOP detainees $393.00 per day for the cost of their care. (Jacobson Decl.

¶ 6.) Money withheld from detainees’ VWP wages is not deducted from the cost-of-care

amount they individually owe to MSOP; rather, the withholding, which can be “up to 50

percent of any payments made to an individual,” goes toward “reducing state costs

associated with operating [MSOP].”         Minn. Stat. § 246B.06, subd. 6.         The DHS

Commissioner may pursue a civil action to recover the amount a detainee owes for cost-

of-care when a detainee is provisionally discharged, or upon a detainee’s death, from a

detainee’s estate or relative. Id. §§ 246.511, 246.52.

       Since August 2013, MSOP has received a total of $12,308.93 in cost-of-care

payments, from seven detainees, none of whom are Plaintiffs here. (Jacobson Decl. ¶ 7.)

No current detainee pays for cost of care, no named or sample Plaintiff has paid any

amount toward their cost of care, and MSOP has never received cost-of-care payments




                                             -7-
from a detainee’s estate or relative following a detainee’s death. 1 (Jacobson Decl. ¶¶ 9–

10.) Indeed, Shirley Jacobson, MSOP’s CFO of Direct Care and Treatment since 2016, has

never initiated a court action to obtain cost-of-care payment during her tenure.

(Jacobson Decl. ¶ 9.)

II.    PROCEDURAL HISTORY

       On August 12, 2016, Plaintiffs filed a Complaint against Defendants, pursuant to 42

U.S.C. § 1983, alleging that they are entitled to the federal minimum wage under the FLSA

and that MSOP improperly deducts a portion of their wages. (Compl., Aug. 12, 2016,

Docket No. 1; Am. Compl. ¶¶ 125–27, June 14, 2017, Docket No. 79.) Plaintiffs also

asserted claims for violation of the Rehabilitation Act, and violations of the Fourteenth

Amendment Equal Protection Clause, Fourteenth Amendment Due Process Clause, and

Thirteenth Amendment prohibition on involuntary servitude. (Am. Compl. ¶¶ 128–54.)

Plaintiffs seek actual and liquidated damages, as well as declaratory relief enjoining




1 Although Plaintiff Jannetta testified that two MSOP detainees received inheritances “which
[MSOP] took” and that another detainee’s parents pay for his cost of care (Aff. David Jannetta
¶¶ 8–10, Nov. 9, 2020, Docket No. 294), Plaintiff Janetta’s testimony on this matter is
unsupported by other evidence and alone is insufficient to create a genuine dispute of material
fact at summary judgment.

                                              -8-
Defendants from violating the FLSA and ordering MSOP to pay VWP participants the

federal minimum wage and withhold no portion of their wages. (Id. at 54–55.)

      On December 22, 2016, Defendants filed a Motion to Dismiss. (Mot. Dismiss, Dec.

22, 2016, Docket No. 38.) On September 28, 2017, the Court granted, in part, Defendants’

Motion to Dismiss the Amended Complaint, and denied the motion only with regard to

Plaintiffs’ FLSA claim. Gamble v. Minnesota State-Operated Servs., No. 16-2720, 2017 WL

4325702, at *7 (D. Minn. Sept. 28, 2017).

      On January 26, 2018, the class action opt-in Plaintiffs filed a Notice of Consent

under 29 U.S.C. § 216. (Mot. Conditional Certification, Jan. 26, 2018, Docket No. 134.) On

January 24, 2019, the Court granted their motion to conditionally certify a collective

action. (Order, Jan. 24, 2019, Docket No. 191.)

      On October 5, 2020, the parties filed motions for summary judgment, pursuant to

Federal Rule of Civil Procedure 56(a). (Pls.’ Mot. Summ. J, Oct. 5, 2020, Docket No. 260;

Defs.’ Mot. Summ. J., Oct. 5, 2020, Docket No. 262.) Plaintiffs have moved for summary

judgment only as to liability, while Defendants have moved for summary judgment on all

claims or, alternatively, to decertify the class. Defendants have also moved to exclude




                                            -9-
the testimony of Plaintiffs’ expert, Karen Fisher. (Mot. Exclude, Oct. 5, 2020, Docket No.

263.) The parties primarily dispute whether the VWP is “employment” under the FLSA.


                                        DISCUSSION

I.     STANDARD OF REVIEW

       Summary judgment is appropriate when there are no genuine issues of material

fact, and the moving party can demonstrate that it is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). A fact is material if it might affect the outcome of the suit, and

a dispute is genuine if the evidence is such that it could lead a reasonable jury to return a

verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

A court considering a motion for summary judgment must view the facts in the light most

favorable to the nonmoving party and give that party the benefit of all reasonable

inferences to be drawn from those facts. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986).

       The nonmoving party may not rest on mere allegations or denials but must show,

through the presentation of admissible evidence, that specific facts exist creating a

genuine issue for trial. Anderson, 477 U.S. at 256 (discussing Fed. R. Civ. P. 56(e)). The

nonmoving party also may not “merely point to unsupported self-serving allegations, but

must substantiate [its] allegations with sufficient probative evidence that would permit a

finding in [its] favor without resort to speculation, conjecture, or fantasy.” Reed v. City of

St. Charles, 561 F.3d 788, 790–91 (8th Cir. 2009) (quotations omitted). “The mere

                                            -10-
existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient;

there must be evidence on which the jury could reasonably find for the plaintiff.”

Anderson, 477 U.S. at 252. At the summary judgment stage, the Court may not make

credibility determinations or weigh the evidence before it. Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 150 (2000).

II.    ANALYSIS

       A.     Fair Labor Standards Act

       The issue before the Court is whether the FLSA applies to MSOP detainees’

participation in the VWP. The FLSA provides that employees receive a minimum wage.

29 U.S.C. §§ 206, 207, 214, 215. One of the FLSA’s purposes is to provide employees “the

minimum standard of living necessary for health, efficiency, and general well-being[.]” Id.

§ 202(a).

       Plaintiffs have not presented any authority finding that civil detainees participating

in a voluntary work program are considered employees under the FLSA, and despite

extensive searching, the Court could not find any such case. While the Eighth Circuit has

not ruled on this issue, other circuits have found that civilly committed sex offenders are

not covered under the FLSA. Most recently, the Fourth Circuit determined that FLSA did

not apply because a civilly committed person was not working to make a profit for the

Bureau of Prisons and there was no bargained-for exchange, and the facility provided

necessities for the detainees. Matherly v. Andrews, 859 F.3d 264, 278 (4th Cir. 2017).


                                              -11-
Likewise, the First Circuit found that civil detainees were not subject to the FLSA because

they were detained to protect society, and a minimum wage was not required to fulfill

the FLSA’s purpose because the detainees were cared for by the state. Miller v. Dukakis,

961 F.2d 7, 9 (1st Cir. 1992). The Seventh Circuit cited Miller in finding that the FLSA did

not apply to work performed by civilly committed persons because the work was not

critical to provide for their wellbeing. Sanders v. Hayden, 544 F.3d 812, 814 (7th Cir. 2008).

       While Plaintiffs cite Gonzales v. Mayberg in support of their Motion, Gonzales is

factually distinguishable and not as favorable as Plaintiffs assert. No. 07-6248, 2009 WL

2382686, at *4 (C.D. Cal. July 31, 2009). In Gonzales, the court rejected the idea that the

plaintiffs could not be considered employees under the FLSA merely because they were

civilly committed sex offenders, but dismissed their claim due to sovereign immunity. Id.

at *5. Therefore, Gonzales is unpersuasive, and Plaintiffs have failed to establish any legal

precedent for their claim.

              1.     Economic-Reality Test

       Finding no supporting precedent, the Court considers the merits of Plaintiffs’

theory. To determine whether a plaintiff is an “employee” under the FLSA, courts

evaluate the “economic reality” of the parties’ relationship based on the totality of the

circumstances. Barnett v. Young Men’s Christian Ass’n, Inc., No. 98–3625, 1999 WL




                                            -12-
110547, at *1 (8th Cir. Mar. 4, 1999); see also Karlson v. Action Process Serv. & Private

Investigations, LLC, 860 F.3d 1089, 1092 (8th Cir. 2017).

       The fact that an employer does not provide an employee his or her “basic needs”

weighs in favor of finding an employer-employee relationship under the FLSA; the

employee needs a minimum wage to purchase the basic necessities. See 29 U.S.C.

§ 202(a); Villarreal v. Woodham, 113 F.3d 202, 205–206 (11th Cir. 1997); cf. Cody v. Hillard,

599 F. Supp. 1025, 1048 (D.S.D. 1984), aff’d, 799 F.2d 447 (8th Cir. 1986), on reh’g, 830

F.2d 912 (8th Cir. 1987). One reason that Plaintiffs’ FLSA claim survived Defendants’ Rule

12 motion was Plaintiffs’ allegation that MSOP does not provide for their basic needs. See

Gamble, 2017 WL 4325702, at *3.

       But with discovery complete, Plaintiffs have failed to demonstrate that there is a

material fact in dispute regarding whether MSOP provides for their basic needs.

Minnesota regulations require that MSOP provide detainees a basic standard of living

including meals, beds and bedding, and laundry. See Minn. R. 4665.1900, 4665.2000,

4665.2800, 4665.5500. Plaintiffs do not contest that MSOP provides the required items,

but maintain that detainees reject MSOP provisions in lieu of purchasing their own food,

toiletries, and clothing, and thus Plaintiffs end up paying for their own basic needs.

       The fact that detainees sometimes purchase items to supplement or replace

MSOP’s offerings does not mean that MSOP fails to meet their basic needs. Although

MSOP’s provisions may be rudimentary, Plaintiffs present no evidence that their basic


                                            -13-
needs are unmet. See Martin v. Benson, 827 F. Supp. 2d 1022, 1029 (D. Minn. 2011)

(concluding that, because MSOP detainees’ “basic needs are met by the State,” the

Program did not warrant FLSA coverage).            The issue of whether Minnesota’s

Administrative Rules are sufficient to ensure that MSOP detainees’ basic needs are met is

not before the Court.

      At the motion to dismiss stage, the Court found that Plaintiffs pled a plausible FLSA

claim in part because they alleged that they must repay MSOP for their cost of care.

Gamble, 2017 WL 4325702, at *3. Indeed, adults in Minnesota correctional institutions,

including MSOP detainees, may be required to “pay all or a part of the cost of their board,

room, clothing, medical, dental and other correctional services.” Minn. Stat. § 243.23,

subd. 2. The DHS Commissioner may pursue a civil action to recover the amount a

detainee owes for cost-of-care when a detainee is provisionally discharged, or upon a

detainee’s death, from a detainee’s estate or relative. Id. §§ 246.511, 246.52.

      Yet there is no evidence that MSOP pursues current or former detainees to recover

cost-of-care payments. First, although MSOP has received over $12,000 in cost of care

payments since August 2013, no portion of that was from Plaintiffs, and Plaintiffs have

not shown through admissible evidence that any of them pay their cost of care. Without

more, the fact that Minnesota law allows MSOP and other correctional facilities to seek

cost-of-care payments is insufficient to show that MSOP does not provide for detainees’

basic needs. Thus, there is no material fact in dispute as to whether MSOP meets its


                                           -14-
detainees’ basic needs, which weighs against finding an employer-employee relationship

under the FLSA.

              2.    Benefit to MSOP

       Plaintiffs also argue that an employer-employee relationship exists because the

VWP confers a benefit on MSOP. Plaintiffs first contend that the MSI sign shop generates

a profit for MSOP, creating an employer-employee relationship under the FLSA. But

Plaintiffs’ unsupported testimony that MSI generates a profit through the VWP does not

create a genuine dispute of material fact. Defendants have testified that, if the VWP

ceased to exist, MSOP’s operating costs would not increase because MSOP would have to

hire workers or pay hired wages; rather, the Program is expensive to operate and

generates no money. Even if the Program did generate money, state law provides that

MSI net profits be used for the benefit of MSOP detainees. See Minn. Stat. § 246B.06,

subd. 1(b).

       Plaintiffs merely speculate that their work through the VWP confers a benefit on

MSOP by maintaining its facilities—for example, shoveling snow, preparing food, and

mowing the lawn. Thus, Plaintiffs imply that MSOP saves money through assigning VWP

placements to these tasks. But even if Plaintiffs offered evidence to support this

assumption, they provide no legal authority supporting their theory that a nominal

benefit in a custodial setting has a bearing on an FLSA analysis. Furthermore, contrary to

Plaintiff’s assertions, MSOP’s continued operations during the COVID-19 pandemic


                                          -15-
despite cuts to Program placements illustrates that MSOP is not dependent on VWP

participants for maintenance.

       Moreover, Plaintiffs submit no evidence or authority for the Court to distinguish

Martin, which found that no employer-employee relationship existed between MSOP and

the VWP participants, because the VWP “has few of the ‘indicia of traditional, free market

employment’ covered by the FLSA” and MSI does not compete with businesses in the

general labor market. 827 F. Supp. 2d at 1028–29 (quoting Henthorn v. Dep’t of Navy, 29

F.3d 682, 686 (D.C. Cir. 1994)). Thus, Plaintiffs’ assertion that their work benefits MSOP

is insufficient to create a dispute of material fact. See Reed, 561 F.3d at 790–91.

       In sum, considering the totality of the circumstances under the economic-reality

test, Plaintiffs fail to show that there is any material fact in dispute, and the Court

therefore finds that Plaintiffs cannot establish that they are employees within the

meaning of the FLSA.

              3.     Sex-Offender Treatment

       Additionally, Plaintiffs assert that the VWP does not constitute sex-offender

treatment, yet concede that whether the Program is treatment is irrelevant to the

question of whether participation in the program is employment under the FLSA.

Defendants have presented expert testimony that the VWP is a component of treatment,

and Minnesota law dictates that the VWP’s purpose is sex-offender treatment. See Minn.

Stat. §§ 246B.05 subd. 1 (“The vocational work program is an extension of therapeutic


                                           -16-
treatment[.]”); id. § 246B.06, subd. 1(a) (“The commissioner may establish vocational

activities for sex offender treatment[.]”). Further, all VWP staff members are trained on

how to interact with people with sexual psychopathic personalities and sex offenders.

See Minn. R. 9515.3070. Plaintiffs dispute that participation in VWP is part of their

treatment, but Plaintiffs’ own opinion testimony is insufficient evidence to establish that

the Program is not treatment. Thus, even if determining whether the VWP is part of sex-

offender treatment were relevant to the overarching question of whether participation

in the VWP is employment under the FLSA, Plaintiffs’ argument is unavailing.

      B.     Portal-to-Portal Act

       Finally, even if Plaintiffs could demonstrate that a material fact in dispute

precludes summary judgment, Plaintiffs’ Motion cannot succeed because the Portal-to-

Portal Act shields Defendants from liability. The Portal-to-Portal Act protects defendants

who plead and prove that an “act or omission was in good faith conformity with and in

reliance on any written administrative regulation, order, ruling, approval, or

interpretation.” 29 U.S.C. § 259.

       As noted above, the Court held in Martin that MSOP detainees’ work within the

VWP was not employment as defined in the FLSA. 827 F. Supp. 2d at 1029. Under the

Portal-to-Portal Act, it was reasonable for MSOP to rely on a binding court opinion. See

29 U.S.C. § 259. Because Martin was binding authority, MSOP need not have sought a

Department of Labor opinion, as Plaintiffs suggest, because such an opinion would have


                                           -17-
been supplanted by binding court authority and would not have bound the Court in the

present matter. See Perez v. Contingent Care, LLC, 820 F.3d 288, 293 n.4 (8th Cir. 2016)

(citing Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944)). Additionally, Minnesota law

explains that the VWP is part of sex-offender treatment. Minn. Stat. § 246B.06, subds. 6–

7. Thus, Defendants are immune from liability for Plaintiffs’ FLSA claim because the wage

withholding policy conformed, in good faith, with binding authority regarding application

of the FLSA to the VWP.


                                      CONCLUSION

       Plaintiffs fail to demonstrate that there is any material fact in dispute to preclude

summary judgment in regard to the FLSA claim, and Defendants’ Motion is granted. In

any event, Plaintiffs’ Motion fails because Defendants are entitled to immunity under the

Portal-to-Portal Act.


                                          ORDER


       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.     Plaintiffs’ Motion for Partial Summary Judgment [Docket No. 260] is

              DENIED;

       2.     Defendants’ Motion for Summary Judgment [Docket No. 262] is GRANTED;




                                           -18-
3.    Because the Court did not consider Ms. Fisher’s testimony and the Court

      granted Defendants’ Motion for Summary Judgment, Defendant’s Motion

      to Exclude Expert Testimony [Docket No. 263] is DENIED as moot; and

4.    The action is DISMISSED with prejudice.



LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: June 30, 2021                     ___                     ___
at Minneapolis, Minnesota.                    JOHN R. TUNHEIM
                                                  Chief Judge
                                          United States District Court




                                 -19-
